355 U.S. 38 (1957)
FORD
v.
UNITED STATES.
No. 82.
Supreme Court of United States.
Decided November 12, 1957.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Sydney R. Rubin for petitioner.
Solicitor General Rankin for the United States.
PER CURIAM.
Upon the suggestion of mootness the judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the United States District Court with directions to vacate the judgment of conviction and to dismiss the indictment.